Citation Nr: 0323058	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  02-08 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin rash on the face, 
back, chest and arms, as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision that 
denied reopening the veteran's claim for service connection 
for a skin disability of the face, back, chest and arms, as 
due to exposure to herbicides (Agent Orange) in Vietnam.  The 
veteran filed a notice of disagreement in January 2002.  The 
RO issued a statement of the case (SOC) in July 2002.  The RO 
received the veteran's substantive appeal in July 2002.  

In a letter received by the RO in October 2001, the veteran 
indicated that he suffered from traumatic arthritis, a 
history of sinusitis and a history of bronchitis, all due to 
exposure Agent Orange.  Moreover, in July 2002, the veteran 
appears to claim entitlement to service connection for a 
history of sinusitis, bronchitis, headaches, facial burning, 
chronic pains over his body and memory loss.  As the RO has 
not adjudicated these issues (and hence, they are not 
properly before the Board), and none of the issues is 
inextricably intertwined with the issue on appeal (see Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991)), they are referred 
to the RO for appropriate action.  


REMAND

The Board notes that, after the issuance of the last 
statement of the case (SOC) in July 2002 and prior to the 
transfer of the case to the Board in April 2003, the RO 
received numerous outpatient VA treatment records (dated from 
October 2000 to October 2002) and a VA PTSD examination 
report dated in July 2002.  The July 2002 statement of the 
case reflects RO consideration of VA outpatient treatment 
records through October 24, 2001.  However, there is no 
indication that the RO reviewed the VA outpatient treatment 
records dated subsequent to October 2001 or the July 2002 VA 
PTSD examination report prior to transferring the case to the 
Board, since these records are not similarly cited to in the 
SOC or a subsequently issued supplemental SOC (SSOC).  

Accordingly, a remand for RO consideration of the claim on 
appeal in light of the above-referenced evidence, and 
issuance of an SSOC reflecting such consideration, is 
warranted.  See 38 C.F.R. §§ 19.31 and 19.37 (2002).  

1.  The RO should consider the petition 
to reopen the claim for service 
connection for a skin disability of the 
face, back, chest and arms in light of 
all pertinent evidence (to specifically 
include VA outpatient treatment records 
dated subsequent to October 2001, and the 
report of a July 2002 VA PTSD 
examination) and legal authority.  

2.  If the benefit sought on appeal 
remains denied, the RO should provide to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




